

113 S1791 IS: Fair Competition for Hospitals Act of 2013
U.S. Senate
2013-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1791IN THE SENATE OF THE UNITED STATESDecember 10, 2013Mr. Rockefeller introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo provide for the treatment of certain hospitals under the Medicare program.1.Short
			 titleThis Act may be cited as
			 the Fair Competition for Hospitals Act of 2013.2.Treatment of
			 certain hospitals(a)Treatment(1)In
			 generalNotwithstanding any
			 other provision of law, effective for discharges occurring on or after October
			 1, 2014, for purposes of making payments under section 1886(d) of the Social
			 Security Act (42 U.S.C. 1395ww) to a hospital described in paragraph (2), the
			 wage index that applies to such hospital under such section shall be the
			 highest wage index assigned to hospitals in the core-based statistical area in
			 which the hospital is located (regardless of which State the hospital is
			 located in) as a result of the application of section 4410(a) of the Balanced
			 Budget Act of 1997 (42 U.S.C. 1395ww note).(2)Hospital
			 describedA hospital described in this paragraph is a
			 hospital—(A)that is located
			 in a core-based statistical area which is comprised of counties from more than
			 1 State;(B)that is not
			 located in a core-based statistical area in which 1 or more hospitals are
			 subject to the minimum wage index under paragraph (h)(4) of section 412.64 of
			 title 42, Code of Federal Regulations; and(C)that is not
			 located in a core-based statistical area in which the highest wage index
			 described in paragraph (1) applies to hospitals described in such paragraph
			 under a State reimbursement system under section 1814(b)(3) or 1886(c) of the
			 Social Security Act (42 U.S.C. 1395f(b)(3); 1395ww(c)).(b)RulesAny
			 increase in the wage index of a hospital as a result of the application of
			 subsection (a) shall be treated as the result of a decision of the Medicare
			 Geographic Classification Review Board under paragraph (10) of section 1886(d)
			 of the Social Security Act (42 U.S.C. 1395ww(d)) and subject to budget
			 neutrality under paragraph (8)(D) of such section.